Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 1 of 21 PageID #: 127




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------ X
 ULBIA AMERICA PINELA JURADO,                                 :
 individually and on behalf of all others similarly :
 situated,                                                    :
                                                              :   REPORT AND RECOMMENDATION
                         Plaintiff,                           :
                                                              :       20 Civ. 1104 (RPK) (VMS)
          -against-                                           :
                                                              :
 SABOR HISPANO, INC., PATRICIO FLORES :
 BARRERE and JOSE LUIS HERNANDEZ,                             :
                                                              :
                          Defendants.                         :
 ------------------------------------------------------------ X
 Vera M. Scanlon, United States Magistrate Judge:

         Plaintiff Ulbia America Pinela Jurado (“Plaintiff”) brings this putative class action

 against Defendants Sabor Hispano, Inc. (“Corporate Defendant”), Patricio Flores Barrere

 (“Defendant Barrere”) and Jose Luis Hernandez (“Defendant Hernandez”) (collectively,

 “Defendants”) seeking to hold Defendants liable to Plaintiff for damages arising from alleged

 violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.; New York Labor

 Law (“NYLL”) § 650 et seq.; and regulations promulgated thereunder. See ECF No. 1, passim.

 Defendants failed to answer or otherwise respond, and Plaintiff now moves for default

 judgment. 1 See ECF No. 21-23. The Honorable Rachel P. Kovner referred the motion to this

 Court for a report and recommendation. For the following reasons, I respectfully recommend

 that Plaintiffs’ motion be denied without prejudice.




 1
   Although the complaint asserted claims on behalf of a putative collective, Plaintiff did not
 reiterate her request for collective action in her default judgment motion. The request to
 represent unnamed parties is deemed waived. See Galicia v. 63-68 Diner Corp., No. 13 Civ.
 3689 (PKC), 2015 WL 1469279, at *1 (E.D.N.Y. Mar. 30, 2015) (“Because [p]laintiff now seeks
 a default judgment and has not reiterated his request for collective action in the present motion,
 the Court considers Plaintiff’s collective action request waived.”).
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 2 of 21 PageID #: 128




    I. Background

        The following facts are derived from Plaintiff’s complaint, and those that are well pled

 are taken as true for the purposes of determining liability in connection with this motion. See

 Compl. at ECF No. 1, passim; SEC v. Razmilovic, 738 F.3d 14, 19 (2d Cir. 2013) (holding that

 on default, the complaint’s well-pleaded allegations are deemed admitted) (citing Greyhound

 Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 158 (2d Cir. 1992)). The procedural

 history is drawn from the docket.

            a. Relevant Factual Background

        Corporate Defendant is a New York Corporation with its principal place of business at

 37-29 103rd Street, Corona, New York 11368. ECF No. 1 ¶¶ 9-10. Plaintiff alleges that

 Corporate Defendant is an enterprise engaged in interstate commerce that “has had employees

 engaged in commerce or in the production of goods for commerce” and “has had an annual gross

 volume of sales of not less than $500,000.00.” Id. ¶ 24. At all relevant times, the individual

 Defendants had the power to hire and fire employees, establish and pay wages, set work

 schedules, maintain employment records, and otherwise make personnel and payroll decisions on

 behalf of Corporate Defendant. See id. ¶¶ 17-21.

        Plaintiff was employed by Defendants to work at the Corporate Defendant restaurant

 from in or around February (or March) 2019 until in or around July 2019. See id. ¶¶ 8, 25, 30.

 Throughout her employment with Defendants, Plaintiff worked as a cook, food preparer and

 dishwasher, and she performed other miscellaneous duties. See id. ¶ 26. Plaintiff generally

 claims to have worked seven days and approximately 84 hours per week, and to have been paid

 $550.00 per week. See id. ¶¶ 27-30. Plaintiff contends that she was not paid at time and a half

 for work performed over 40 each week and that she was not paid spread of hours for the days on



                                                 2
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 3 of 21 PageID #: 129




 which she worked over ten hours. See id. ¶¶ 29-30. She also alleges Defendants willfully failed

 to keep accurate payroll records. See id. ¶ 31.

              b. Procedural History

           On February 28, 2020, Plaintiff commenced this action. See ECF No. 1. Plaintiff

 thereafter filed summonses returned executed and requested a certificate of default from the

 Clerk of Court. See ECF Nos. 7-10.

           The Court scheduled an initial conference and mailed copies of the scheduling order to

 Defendants at 37-29 103rd Street, Corona, New York 11368. See Dkt. Entry 9/14/2020. At least

 one Defendant apparently received the Order mailed to them at that address, because an attorney

 named Gabriel Levy, Esq., appeared during the October 15, 2020, conference to report that he

 would likely be retained and to request that the entry of default against Defendants be vacated

 with Plaintiff’s consent. See ECF No. 24. The Court directed Mr. Levy to make a formal notice

 of appearance on the docket and granted Mr. Levy’s request to extend, nunc pro tunc,

 Defendants’ time to answer to allow, among other things, time for the parties to discuss

 settlement. See id. at 2-6. In addition, on Mr. Levy’s oral motion and with Plaintiff’s consent,

 this Court ordered that the default against Defendants be vacated. See id. at 4-5; ECF No. 10;

 ECF No. 13.

           The Court scheduled further proceedings and mailed notice of the conference to Mr.

 Levy’s office. See ECF No. 13; Dkt. Entry 10/15/2020. Mr. Levy then notified the Court that

 although he had previously represented that a notice of appearance would be forthcoming,

 Defendant Sabor Hispano, Inc. had elected against retaining Mr. Levy and his partner, and that

 he did not have further information regarding Defendants’ representation in the action. See ECF

 No. 14.



                                                   3
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 4 of 21 PageID #: 130




        Defendants thereafter failed to answer, appear formally or informally, or otherwise

 respond, and upon Plaintiff’s renewed request, the Clerk of Court issued certificates of default

 against Defendants. See ECF Nos. 17, 18; see also Dkt., passim. Plaintiff thereafter filed the

 instant motion for default judgment. See ECF Nos. 21-23.

    II. Discussion

            a. Default Judgment Legal Standards

        Rule 55 of the Federal Rules of Civil Procedure establishes a two-step procedure by

 which a party may obtain a default judgment. See Bricklayers & Allied Craftworkers Loc. 2,

 Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d 182, 186 (2d Cir.

 2015) (citing Fed. R. Civ. P. 55); Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95-96 (2d Cir.

 1993). First, if a party has failed to plead or otherwise defend against an action, the Clerk of

 Court must enter a certificate of default by making a notation on the record. See Fed. R. Civ. P.

 55(a). Second, after this entry of default, if the defaulting party still fails to appear or move to

 set aside the default, the court may enter a default judgment if the complaint is well-pleaded.

 See Fed. R. Civ. P. 55(b). The trial court has the “sound discretion” to grant or deny a motion

 for default judgment. Enron Oil Corp., 10 F.3d at 95. In light of the Second Circuit’s “oft-stated

 preference for resolving disputes on the merits,” default judgments are “generally disfavored,”

 and doubts should be resolved in favor of the defaulting party. Id. at 95-96 (recognizing “the

 responsibility of the trial court to maintain a balance between clearing its calendar and affording

 litigants a reasonable chance to be heard”). The court must therefore ensure that (1) the plaintiff

 satisfied all required procedural steps in moving for default judgment, see Loc. Civ. R. 55.2; and

 (2) the plaintiff’s allegations, when accepted as true, establish liability as a matter of law, see

 Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009).



                                                    4
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 5 of 21 PageID #: 131




        Applying this standard, this Court respectfully recommends that Plaintiff’s motion for

 default judgment be denied without prejudice.

            b. Plaintiff Completed Service Upon The Corporate Defendant But Failed To
               Complete Service Upon The Individual Defendants

                     i. Legal Standards

        In order to show that default judgment is appropriate, the moving party must demonstrate

 “that the non-appearing party was effectively served with process.” Sik Gaek, Inc. v. Yogi’s II,

 Inc., 682 Fed. App’x 52, 54 (2d Cir. Mar. 10, 2017); see, e.g., U.S. Flour Corp. v. Certified

 Bakery, Inc., No. 10 Civ. 2522 (JS) (WDW), 2012 WL 728227, at *4 (E.D.N.Y. Mar. 6, 2012)

 (“A court may not properly enter a default judgment unless it has jurisdiction over the person of

 the party against whom the judgment is sought, which also means that [they] must have been

 effectively served with process.”) (internal quotation marks & citation omitted); United States v.

 Kadoch, No. 96 Civ. 4720 (CBA), 2011 WL 2680510, at *6 (E.D.N.Y. Jun. 10, 2011) (“In the

 absence of proper service, it appears that this Court may lack personal jurisdiction over

 defendant.”). To prove proper service, “the server should disclose enough facts to demonstrate

 the validity of service.” 4B Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. § 1130

 (4th ed. 2019). A process server’s affidavit is considered prima facie evidence of proper service,

 see Old Republic Ins. Co. v. Pac. Fin. Servs. of Am., Inc., 301 F.3d 54, 57 (2d Cir. 2002), but it

 must disclose essential facts, see Columbia Pictures Indus., Inc. v. Cap King, No. 08 Civ. 4461

 (NGG) (RML), 2010 WL 1221457, at *2 (E.D.N.Y. Mar. 29, 2010).

        Rule 4(e)(1) permits service of process to be accomplished in accordance with the service

 rules of the state in which the district court is located or in which service is made. See Fed. R.

 Civ. P. 4(e)(1). Section 308(2) of the New York Civil Practice Law and Rules (“CPLR”)

 provides that an individual may be served “by delivering the summons within the state to the


                                                  5
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 6 of 21 PageID #: 132




 person to be served,” see N.Y. C.P.L.R. § 308(1), or

        by delivering the summons within the state to a person of suitable age and
        discretion at the actual place of business . . . of the person to be served and . . . by
        mailing the summons by first class mail to the person to be served at his or her
        actual place of business in an envelope bearing the legend ‘personal and
        confidential’ and not indicating on the outside thereof . . . that the communication
        is from an attorney . . . such delivery and mailing to be effected within twenty
        days of each other . . . proof of such filing shall be filed with the clerk of the court
        . . . within twenty days of either such delivery or mailing, whichever is effected
        later; service shall be complete ten days after such filing[,]

 N.Y. C.P.L.R. § 308(2). In other words, both are among “several acceptable methods for service

 of process upon an individual[,]” and a plaintiff may elect to pursue service pursuant to Section

 308(2) without showing an inability to achieve personal service pursuant to Section 308(1).

 Jackson v. Cnty. of Nassau, 339 F. Supp. 2d 473 (E.D.N.Y. 2004). As relevant here, under

 Federal Rule of Civil Procedure 4(h)(1)(A), service upon a corporation may be effected in the

 manner prescribed by Rule 4(e)(1) for serving an individual; in other words, by following the

 service rules of the state in which the district court is located or where service is made. See Fed.

 R. Civ. P. 4(e)(1); Fed. R. Civ. P. 4(h)(1)(A). Section 311(a)(1) of the CPLR permits personal

 service upon a corporation by, among other methods, delivering the summons to “an officer,

 director, managing or general agent, or cashier or assistant cashier or to any other agent

 authorized by appointment or by law to receive service.” N.Y. C.P.L.R. § 311(a)(1).

                    ii. Plaintiff Completed Service Upon The Corporate Defendant

        On March 4, 2020, Plaintiff served the Corporate Defendant through a process server

 who delivered and left true copies of the summons and complaint with Sara Fajardo at 37-29

 103rd Street, Corona, New York, 11368, i.e., the location of Defendant restaurant; Plaintiff’s

 process server further averred that Ms. Fajardo worked at the location and was authorized to

 accept the summons and complaint on Corporate Defendant’s behalf. See ECF No. 9; see also

 ECF Nos. 7-8. Service of Corporate Defendant was therefore completed on March 4, 2020. See

                                                   6
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 7 of 21 PageID #: 133




 N.Y. C.P.L.R. § 311(a)(1).

                   iii. Plaintiff Failed To Complete Service Upon Individual Defendants

        Also on March 4, 2020, Plaintiff claims to have also delivered and left true copies of the

 summons and complaint for Individual Defendants with Ms. Fajardo, whom the process server

 attested was Individual Defendants’ “co-worker” of suitable age (approximately forty-seven

 years old) and discretion at the Defendant restaurant’s same 37-29 103rd Street address. See

 ECF No. 7-8. Plaintiff satisfied Section 308(2)’s first requirement that the summons and

 complaint were personally delivered to a “person of suitable age and discretion” at Individual

 Defendants’ actual place of business. See Dantzig v. Cnty. of Westchester, No. 19 Civ. 8811

 (NSR), 2021 WL 1030655, at *5 (S.D.N.Y. Mar. 16, 2021) (“All that is required under CPLR

 308 subdivision 2, with respect to personal service, is that process be served upon a person of

 suitable age and discretion at the actual place of business, regardless of whether or not that

 person is an employee or is otherwise officially authorized to accept service on behalf of the

 defendant.”) (citations & internal quotations omitted); Xiao Hong Wang v. Chi Kei Li, 169

 A.D.3d 593, 594 (1st Dep’t 2019) (holding that the plaintiff was entitled to a presumption that

 personal service achieved upon a “person of suitable age and discretion” at the defendants’ actual

 place of business without establishing that the person was “actually a coworker of [the]

 defendants”). The process server further averred that Ms. Fajardo responded in the negative to

 the process server’s inquiry as to whether either Individual Defendant was serving in the

 military. See ECF Nos. 7-8.

        On March 10, 2020, Plaintiff’s process server avers that he mailed a copy of the

 summons and complaint to Individual Defendants at the same 37-29 103rd Street address that

 was their “place of business” in a manner that complied with Section 308(2). See id.

 Accordingly, Plaintiff’s mailing of the summons and complaint to Individual Defendants at their
                                                  7
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 8 of 21 PageID #: 134




 actual place of business satisfied Section 308(2)’s second requirement pertaining to mailing. See

 N.Y. C.P.L.R. § 308(2).

        Following Plaintiff’s mailing, she was next required by Section 308(2) to file proof of her

 service upon Individual Defendants with the Clerk of Court within twenty days. See N.Y.

 C.P.L.R. § 308(2). Plaintiff did not file proof of service upon Individual Defendants until July 8,

 2020, approximately four months later. See ECF Nos. 7-8. Courts have indicated some

 difference of opinion as to whether the failure to file an affidavit of service with the court renders

 service defective. Compare Dunham v. Town of Riverhead, No. 19 Civ. 3289 (DLI) (CLP),

 2020 WL 5820157, at *4 (E.D.N.Y. Sept. 30, 2020) (finding that Section 308(2) requires strict

 compliance with all of its leave-and-mail requirements including the timely filing of proof of

 service with the clerk of the court within 20 days of the alleged mailing); Miss Jones, LLC v.

 Viera, No. 18 Civ. 1398 (NGG) (SJB), 2019 WL 926670, at *4 (E.D.N.Y. Feb. 5, 2019) (finding

 that Clerk’s default against defendant must be vacated where plaintiff served defendant under

 Section 308(2) but failed to timely file proof of service), R&R adopted, 2019 WL 955279

 (E.D.N.Y. Feb. 26, 2019); Howard v. Klynveld Peat Marwick Goerdeler, 977 F. Supp. 654, 660

 (S.D.N.Y. 1997), aff’d, 173 F.3d 844 (2d Cir. 1999) (finding that the plaintiff failed to effect

 proper service on an individual defendant pursuant to Section 308(2) as incorporated by Rule 4

 where the plaintiff “failed to file a proof of service with the clerk within twenty days”); Johnson

 v. Quik Park Columbia Garage Corp., No. 93 Civ. 5276 (KMW), 1995 WL 258153, at *2

 (S.D.N.Y. May 2, 1995) (noting that Section 308(2) “requires strict compliance” and dismissing

 a defendant where service was “ineffective because plaintiff did not file proof of service with the

 clerk of the court within 20 days of the date on which her process server allegedly mailed a copy

 of the summons and complaint” to that defendant), with Stan Winston Creatures, Inc. v. Toys



                                                   8
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 9 of 21 PageID #: 135




 “R” Us, Inc., 314 F. Supp. 2d 177, 181 (S.D.N.Y. 2003) (holding that the failure to comply with

 the proof of service requirement is a “mere irregularity, non jurisdictional in nature”). This

 Court agrees with those cases holding that a service affidavit must be filed within 20 days of the

 delivery or mailing under Section 308(2) for a plaintiff to show effective service because Section

 308(2)’s

        requirement that an affidavit of service be filed within 20 days of the delivery or
        mailing, whichever is effected later, . . . serves an important function. Timely
        filing of the affidavit of service is designed to give notice as to the plaintiff’s
        claim of service and permit the defendant to calculate the time to answer.

 Estate of Norman Perlman v. Kelley, 175 A.D.3d 1249 (2d Dep’t 2019); see First Fed. Sav. &

 Loan Ass’n of Charleston v. Tezzi, 164 A.D.3d 758, 759 (2d Dep’t 2018) (finding that where an

 affidavit of service had not been timely filed with the court as required by Section 308(4),

 “service was never completed” and, “[s]ince service was never completed, the defendant’s time

 to answer the complaint had not yet started to run and, therefore, she could not be in default”).

        Here, Plaintiff filed her affidavits of service pertaining to Individual Defendants

 approximately four months after alleging delivery and mailing pursuant to Section 308(2). Thus,

 the filing cannot be said to have timely served as notice of Plaintiff’s claims of service or to have

 permitted Individual Defendants to calculate their time to answer. To the contrary, by the time

 Plaintiff filed her affidavits providing notice of her claimed delivery and mailing of the summons

 and complaint to Individual Defendants, their time to answer had already long expired. See ECF

 No. 7 (July 8, 2020, docket entry stating that Individual Defendant Hernandez’s answer had been

 due on March 25, 2020); ECF No. 8 (July 8, 2020, docket entry stating that Individual Defendant

 Barrere’s answer had been due March 31, 2020). It must also be noted that because Plaintiff

 elected to serve Individual Defendants pursuant to Section 308(2), which contains the 20-day

 proof-of-service requirement, over Section 308(1), “which, unlike [Section] 308(2) . . . , does not

                                                   9
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 10 of 21 PageID #: 136




  require [a] plaintiff to file proof of service with the court[,]” The Fifth Line, LLC v. Fitch, Index

  No. 508459/2014, 2015 WL 13866270, at *2 (N.Y. Sup. Ct., Kings Cnty., June 19, 2015), there

  is nothing unfair in requiring Plaintiff’s compliance with the elements of the Section 308

  paragraph she herself undertook to meet.

          Although a plaintiff’s failure to timely file proof of service “may be cured by motion or

  sua sponte by [a] court[,]” “a court may not grant such relief retroactive to [a defendant’s]

  prejudice by placing him in default as of a date prior to the order[.]” Khan v. Hernandez, 122

  A.D.3d 802, 803 (2d Dep’t 2014); see Divito v. Fiandach, 160 A.D.3d 1404, 1404-05 (4th Dep’t

  2018) (finding that “[the] defendant was not in default in the action because [the] plaintiff never

  effectuated proper service upon him[]” under Section 308(2) because the plaintiff failed to file

  proof of service in the clerk’s office within 20 days of the delivery or mailing, and “never

  applied to the court for leave to file a late proof of service”); Weinstein, Korn & Miller, New

  York Civil Practice: CPLR ¶ 308.11 (David L. Ferstendig ed., 2021) (“[A] court may not

  ‘retroactively’ cure the irregularity to prejudice the defendant by placing him in default as of a

  date prior to the court’s order.”) (collecting cases). Because Plaintiff’s untimely filing of her

  affidavits of service is “still a defect needing a cure” that Plaintiff has not requested, Plaintiff

  cannot obtain default judgment against Individual Defendants based upon service that did not

  achieve the “strict compliance” required by Section 308(2). See Dunham, 2020 WL 5820157, at

  *4-6 (dismissing the plaintiff’s claims against the individual defendants without prejudice for

  failure to fulfill Section 308(2)’s requirements including the timely filing of affidavits of service)

  (internal quotations & citations omitted).

          In light of the foregoing, Plaintiff’s service upon Individual Defendants was incomplete.

  This Court thus respectfully recommends that the District Court deny Plaintiff’s default



                                                     10
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 11 of 21 PageID #: 137




  judgment motion against the Individual Defendants.

               c. Plaintiff Complied With Local Civil Rules

         “Where the movant is represented by counsel . . . a motion for default judgment will not

  be granted unless the party making that motion adheres to certain local and individual rules.”

  Bhagwat v. Queens Carpet Mall, Inc., No. 14 Civ. 5474 (ENV) (PK), 2015 WL 13738456, at *1

  (E.D.N.Y. Nov. 24, 2015). Failure to comply with Local Rule 55.2 warrants denial of the motion

  for default judgment. See Allstate Ins. Co. v. Abramov, No. 16 Civ. 1465 (AMD) (SJB), 2019

  WL 1177854, at *3 (E.D.N.Y. Feb. 21, 2019), R&R adopted, 2019 WL 1172381 (E.D.N.Y. Mar.

  13, 2019).

         Local Civil Rule 55.2(b) of the United States District Courts for the Southern and Eastern

  Districts of New York requires that a party seeking default judgment “shall apply to the Court as

  described in Fed. R. Civ. P. 55(b)(2) and shall append to the application (1) the Clerk’s

  certificate of default, (2) a copy of the claim to which no response has been made, and (3) a

  proposed form of default judgment.” Local Civ. R. 55.2(b). Plaintiff has complied with Local

  Civil Rule 55.2(b). Plaintiff’s submission in support of her motion for default judgment includes

  a copy of the certificate of default, a copy of Plaintiff’s complaint to which Defendants have not

  responded, and a proposed order granting default judgment in favor of Plaintiff. See ECF Nos.

  22-5, 22-1, 22-8, respectively.

         Local Civil Rule 55.2(c) of the United States District Courts for the Southern and Eastern

  Districts of New York requires that

         all papers submitted to the Court pursuant to Local Civil Rule [55.2(b)] shall
         simultaneously be mailed to the party against whom a default judgment is sought
         at the last known residence of such party (if an individual) or the last known
         business address of such party (if a person other than an individual). Proof of
         such mailing shall be filed with the Court. If the mailing is returned, a
         supplemental affidavit shall be filed with the Court setting forth that fact, together

                                                  11
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 12 of 21 PageID #: 138




            with the reason provided for return, if any.

  Local Civ. R. 55.2(c). Service of the motion on non-appearing defendants is of particular

  importance because “mailing notice of such an application is conducive to both fairness and

  efficiency[.]” Committee Note, Local Civ. R. 55.2; see Transatlantic Auto Grp., Inc. v. Unitrans-

  PRA Co., No. 08 Civ. 5070 (DLI) (CLP), 2011 WL 4543877, at *20 (E.D.N.Y. Sept. 9, 2011)

  (noting the Local Rules relating to default provide more protection for non-appearing defendants

  than the Federal Rules of Civil Procedure in interest of fairness and efficiency), R&R adopted,

  2011 WL 4543838 (E.D.N.Y. Sept. 29, 2011). Failure to strictly comply with Local Civil Rule

  55.2(c) is sufficient ground for denying a default judgment motion. See, e.g., United States v.

  Hamilton, No. 18 Civ. 2011 (ADS) (SIL), 2019 WL 6830318, at *2-3 (E.D.N.Y. Nov. 26, 2019),

  R&R adopted, 2019 WL 6828276 (E.D.N.Y. Dec. 13, 2019) (denying plaintiff’s default judgment

  motion for failure to comply with Local Civil Rule 55.2(c)) (collecting cases); Abramov, No.

  2019 WL 1177854, at *3 (same). Here, Plaintiff submitted evidence that the papers submitted in

  support     of her default judgment motion were simultaneously mailed to Defendants. See Aff. of

  Service, ECF No. 22 at 11. Plaintiff has complied with Local Rule 55.2(c).

               d. Plaintiff Failed To Comply With The Servicemembers Civil Relief Act

            The Servicemembers Civil Relief Act (the “Act”) requires that “in any civil action or

  proceeding . . . in which the defendant does not make an appearance[,]” a plaintiff seeking

  default judgment must “file with the court an affidavit stating whether or not the defendant is in

  military service and showing necessary facts to support the affidavit.” 50 U.S.C. § 3931(a)-(b);

  see Bhagwat, 2015 WL 13738456, at *1 (denying motion for default judgment where plaintiff,

  among other things, failed to include in their motion papers a certification that the individual

  defendant is not a servicemember). The intent of the Act is, among other things, to ensure that



                                                     12
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 13 of 21 PageID #: 139




  active duty servicemembers are not required to divert their energy and attention from the defense

  of the nation to attend to civil proceedings brought against them. See 50 U.S.C. § 3902. “The

  non-military affidavit must be based not only on an investigation conducted after the

  commencement of an action or proceeding but also after a default in appearance by the party

  against whom the default judgement is to be entered.” Pruco Life Ins. Co. of N.J. v. Est. of

  Locker, No. 12 Civ. 882 (ENV) (RML), 2012 WL 3062754, at *1 (E.D.N.Y. July 23, 2012)

  (internal citations omitted). “The court lacks the power to excuse compliance with th[is]

  statute.” Uribe v. Nieves, No. 17 Civ. 5155 (RRM) (RER), 2018 WL 4861377, at *1 (E.D.N.Y.

  Sept. 26, 2018).

         Plaintiff failed to establish her compliance with the Act. In the affirmation of Plaintiff’s

  counsel Roman Avshalumov, Mr. Avshalumov stated the Individual Defendants “failed to

  develop any information that [they] were in the military upon of service of process. Upon

  information and belief, [individual defendants are] not in the military nor [are they] dependent

  upon anyone in the military.” ECF No. 22 ¶¶ 7, 11. The statement failed to offer facts to

  support this latter conclusory statement or show that any investigation into the individual

  Defendant’s military status had been conducted since attempting to serve process on March 4,

  2020. See Uribe, 2018 WL 4861377 at *1-2 (noting that the affidavit may not be based on

  conclusory statements).

         Plaintiff’s burden in this regard is not a heavy one, as the Department of Defense

  maintains a Servicemembers Civil Relief Act website for the purposes of, among other things,

  determining whether an individual is on active duty. See Servicemembers Civil Relief Act

  (SCRA) Website, https://scra.dmdc.osd.mil (last accessed July 7, 2021).




                                                  13
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 14 of 21 PageID #: 140




             e. The Complaint Lacks Sufficient Allegations To Establish Defendants’
                Liability Under The FLSA

         In addition to the deficiencies in service upon Individual Defendants discussed above,

  Plaintiff’s motion should be denied for substantive reasons with respect to all Defendants.

  “[B]ecause a party in default does not admit conclusions of law, it is incumbent upon the Court

  to consider whether the plaintiff has pleaded facts sufficient to establish the defendant’s liability

  with respect to each cause of action.” Cazares v. 2898 Bagel & Bakery Corp., No. 18 Civ. 5953

  (AJN), 2020 WL 2832766, at *3 (S.D.N.Y. May 31, 2020) (citation & internal quotation marks

  omitted); see Vera v. Banco Bilbao Vizcaya Argentaria, S.A., 946 F.3d 120, 135 (2d Cir. 2019)

  (“In reviewing a default judgment, we generally ‘deem[] all the well-pleaded allegations [as to

  liability] in the pleadings to be admitted.’”) (alterations in original) (quoting Transatlantic

  Marine Claims Ag. v. Ace Shipping Corp., 109 F.3d 105, 108 (2d Cir. 1997)).

         This Court finds that Plaintiff’s conclusory allegations are insufficient to establish

  Defendants’ liability under the FLSA. As such, this Court respectfully recommends that the

  District Judge deny Plaintiff’s motion for default judgment as to the FLSA claims, and decline to

  exercise supplemental jurisdiction over the state claims.

                      i. Plaintiff’s Conclusory Allegations Fail To Establish Liability Under
                         The FLSA

         In order to establish a claim against a defendant under the FLSA, a plaintiff must

  demonstrate: (1) that she was an “employee” of the defendant; and (2) that the defendant is an

  enterprise engaged in interstate commerce or in the production of goods for interstate commerce.

  See 29 U.S.C. §§ 206(a), 207(a); Chen v. Major League Baseball, 6 F. Supp. 3d 449, 453-54

  (S.D.N.Y. 2014). Here, Plaintiff has demonstrated neither.

                             1. Employer-Employee Relationship

         “[T]he determination of whether an employer-employee relationship exists for purposes
                                                    14
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 15 of 21 PageID #: 141




  of the FLSA should be grounded in economic reality rather than technical concepts[.]” Irizarry

  v. Catsimatidis, 722 F.3d 99, 104 (2d Cir. 2013). “The ‘economic reality’ test applies equally to

  whether workers are employees and to whether managers or owners are employers[,]” and it is a

  “flexible concept to be determined on a case-by-case basis by review of the totality of the

  circumstances.” Id.; see Velarde v. GW GJ, Inc., 914 F.3d 779, 783 (2d Cir. 2019) (“[T]he

  concept of ‘employment’—pivotal to FLSA’s application—is a flexible one to be determined on

  a case-by-case basis by review of the totality of the circumstances while emphasizing the

  ‘economic reality’ of the parties’ relationships.”). Although the “economic reality” test is not

  determined with reference to any isolated factor, courts may consider “a nonexclusive and

  overlapping set of factors” as relevant to the facts of each case. See Zheng v. Liberty Apparel

  Co., 355 F.3d 61, 75-76 (2d Cir. 2003). These factors include, but are not limited to, “(1) the

  degree of control exercised by the [alleged] employer over the workers, (2) the workers’

  opportunity for profit or loss and their investment in the business, (3) the degree of skill and

  independent initiative required to perform the work, (4) the permanence or duration of the

  working relationship, and (5) the extent to which the work is an integral part of the [alleged]

  employer’s business.” Brock v. Superior Care, 840 F.2d 1054, 1058-59 (2d Cir. 1988). Still

  other nonexclusive factors that courts’ “economic realities” test may take into account include

  whether a plaintiff’s alleged defendant employer “(1) had the power to hire and fire the

  employees, (2) supervised and controlled employee work schedules or conditions of

  employment, (3) determined the rate and method of payment, and (4) maintained employment

  records.” Irizarry, 722 F.3d at 104-06; see Zheng, 355 F.3d at 69 (noting “that these four factors

  can be sufficient to establish employer status[,]” but that a positive finding on all four is not

  required to establish employer status) (emphasis in original).



                                                    15
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 16 of 21 PageID #: 142




          Plaintiff’s conclusory and boilerplate allegations are insufficient to establish that she was

  employed by Defendants. The complaint is bereft of well-pleaded allegations to support her

  claim that Corporate Defendant employed her. 2 With regards to liability against Defendants,

  Plaintiff makes “boilerplate allegations that simply recite the elements of the economic reality

  test” and are therefore “insufficient to state a claim.” Keawsri v. Ramen-Ya Inc., No. 17 Civ.

  2406 (VEC), 2018 WL 279756, at *3 (S.D.N.Y. Jan. 2, 2018) (citing Tracy v. NVR, Inc., 667 F.

  Supp. 2d 244, 247 (W.D.N.Y. 2009) (“[M]ere boilerplate allegations that an individual meets the

  various prongs of the economic reality test stated solely upon information and belief and without

  any supporting details—essentially ‘a formulaic recitation of the elements of a cause of action’—

  are insufficient to raise plaintiffs’ right to relief ‘above a speculative level’ with respect to that

  individual’s liability as an employer under the FLSA.”)); see Dixon v. Int’l Unified Workforce,

  Inc., No. 18 Civ. 7191 (LDH) (SJB), 2020 WL 6140054, at *3 (E.D.N.Y. Sept. 1, 2020) (“The

  minimal allegations in the Complaint . . . are made solely on information and belief, and such

  allegations are accorded no weight, even on default.”) (citations omitted), R&R adopted, Dkt.

  Order dated Oct. 19, 2020; see Compl. at ECF No. 1 ¶¶ 11-14, 17-20, 23 (conclusory allegations

  stated ‘upon information and belief’); id. ¶¶ 15-16, 21-22 (conclusory allegations as to the

  individual Defendants as Plaintiff’s employers). Given the paucity of information in the

  complaint about her work with Defendants, Plaintiff failed to plead that Defendants were her

  employers under the FLSA.




  2
   Plaintiff inconsistently pleads the length of Plaintiff’s alleged employment with Defendants.
  Compare Compl. at ECF No. 1 ¶ 8 (Plaintiff allegedly employed by Defendants from in or
  around March 2019 to July 2019), with id. ¶¶ 25, 30 (alleging Plaintiff’s employment began in
  February 2019); ECF No. 1, passim.
                                                     16
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 17 of 21 PageID #: 143




                            2. Enterprise Or Individual Coverage

         “The FLSA’s minimum wage and overtime provisions apply to employees who are (1)

  personally engaged in interstate commerce or in the production of goods for interstate commerce

  (individual coverage), or (2) [were] employed in an enterprise engaged in interstate commerce or

  in the production of goods for interstate commerce (enterprise coverage).” Grant v. All Star

  Baby Safety, Inc., No. 16 Civ. 1516 (DRH) (ARL), 2016 WL 3746565, at *1 (E.D.N.Y. July 8,

  2016) (internal citations & quotations omitted); 29 U.S.C. §§ 206(a), 207(a)(1); see Jacobs v.

  N.Y. Foundling Hosp., 577 F.3d 93, 96 (2d Cir. 2009) (stating that the two categories of FLSA

  coverage are “commonly referred to as ‘individual’ and ‘enterprise’ coverage”). As relevant

  here, an employee engages in commerce by “performing work involving or related to the

  movement of persons or things (whether tangibles or intangibles, and including information and

  intelligence) among the several States or between any State and any place outside thereof.” 29

  C.F.R. § 779.103. An enterprise engaged in commerce means an enterprise that

         (i) has employees engaged in commerce or in the production of goods for
         commerce, or that has employees handling, selling, or otherwise working on
         goods or materials that have been moved in or produced for commerce by any
         person; and (ii) is an enterprise whose annual gross volume of sales made or
         business done is not less than $500,000 (exclusive of excise taxes at the retail
         level that are separately stated)[.]

  29 U.S.C. § 203(s)(1)(A); see 29 U.S.C. § 203(b) (defining commerce as “trade, commerce,

  transportation, transmission, or communication among the several States or between any State

  and any place outside thereof[]”).

         The Complaint makes three allegations in support of FLSA coverage: (1) that,

         [o]n information and belief, [Sabor Hispano Inc.] is, at present and has been at all
         times relevant to the allegation (sic) in the complaint, an enterprise engaged in
         interstate commerce within the meaning of the FLSA in that the entity (i) has had
         employees engaged in commerce or in the production of goods for commerce, and
         handle, sell or otherwise work on goods or material that have been moved in or

                                                 17
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 18 of 21 PageID #: 144




         produced for commerce by any person[;] and (ii) has had an annual gross volume
         of sales of not less than $500,000.00[;]

  and that, at all times relevant to this action, (2) “Plaintiff was engaged in commerce or the

  production of goods for commerce within the meaning of 29 U.S.C. §§[]206(a) and 207(a)” and,

  (3) “Defendants were employers engaged in commerce or the production of goods for commerce

  within the meaning of 29 U.S.C. §§[]206(a) and 207(a).” See Compl. at ECF No. 1 ¶¶ 24, 47,

  48, passim. These conclusory allegations are insufficient to establish either enterprise or

  individual coverage under the FLSA. See, e.g., Aponte v. Clinton St. Pizza, Inc., No. 20 Civ.

  2037 (KMW), 2021 WL 1961646, at *3 (S.D.N.Y. May 17, 2021) (finding that conclusory

  statements alone without specific supporting factual allegations are insufficient to establish

  individual or enterprise coverage on default) (citation omitted); Dixon, 2020 WL 6140054, at *3

  (“The minimal allegations in the [c]omplaint about interstate commerce are made solely on

  information and belief, and such allegations are accorded no weight, even on default.”), R&R

  adopted, Dkt. Order dated Oct. 19, 2020; Salamanca v. ABC Corp., No. 19 Civ. 1335 (RRM)

  (SIL), 2019 WL 8807843, at *4 (E.D.N.Y. Oct. 30, 2019), R&R adopted, 2020 WL 2542497

  (E.D.N.Y. May 18, 2020) (default judgment denied on FLSA claims where the sole allegations

  regarding defendants’ business operations was a conclusory and “verbatim description of the

  statute”); Day An Zhang v. L.G. Apparel, Inc., No. 09 Civ. 3240 (KAM), 2011 WL 900183, at

  *2 (E.D.N.Y. Feb. 18, 2011) (recommending denial of a default judgment motion when the

  complaint alleged, in conclusory terms, that defendants were “enterprises” subject to FLSA),

  R&R adopted, 2011 WL 900950 (E.D.N.Y. Mar. 15, 2011). Plaintiff has not sufficiently pleaded

  either individual or enterprise coverage under the FLSA.

         Based on the foregoing, this Court respectfully recommends that Plaintiff be denied

  default judgment as to her FLSA claims.

                                                   18
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 19 of 21 PageID #: 145




             f. The Court Should Decline To Exercise Supplemental Jurisdiction Over
                Plaintiff’s NYLL Claims

         Although the Court may exercise supplemental jurisdiction over Plaintiff’s NYLL claims,

  courts may decline to exercise supplemental jurisdiction if “the district court has dismissed all

  claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). In considering whether

  to decline to exercise supplemental jurisdiction once all federal law claims have been dismissed,

  a court must consider “the values of judicial economy, convenience, fairness, and comity.”

  Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 (1988). “When the balance of these factors

  indicates that a case properly belongs in state court, as when the federal-law claims have dropped

  out of the lawsuit in its early stages and only state-law claims remain, the federal court should

  decline the exercise of jurisdiction by dismissing the case without prejudice.” Id.

         Weighing these factors, this Court recommends that Plaintiff’s claims for state law

  default be denied for lack of subject matter jurisdiction. At this early stage in the litigation,

  Plaintiff has not expended significant time and effort on pursuing the suit in federal court. See

  Clorofilla v. Town of New Castle, 106 F. App’x 90, 92 (2d Cir. 2004) (“With respect to the

  remaining state-law claims, if it is firmly settled that ‘when all bases for federal jurisdiction have

  been eliminated from a case so that only pendent state claims remain, the federal court should

  ordinarily dismiss the state claims.’”) (quoting Baylis v. Marriott Corp., 843 F.2d 658, 665 (2d

  Cir. 1988)); see also Whiteside v. Hover-Davis, Inc., 995 F.3d 315, 325 (2d Cir. 2021) (“Because

  the district court properly dismissed [the plaintiff’s] FLSA claim . . . the district court did not

  abuse its discretion in declining to exercise supplemental jurisdiction over his remaining state

  law claims.”) (citing Klein & Co. Futures, Inc. v. Bd. of Trade of N.Y., 464 F.3d 255, 262 (2d

  Cir. 2006) (“It is well settled that where, as here, the federal claims are dismissed in the early

  stages of litigation, courts should generally decline to exercise pendant jurisdiction over

                                                    19
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 20 of 21 PageID #: 146




  remaining state law claims.”)); see, e.g., Norman v. City of N.Y., No. 20 Civ. 5560 (VSB), 2020

  WL 7496292, at *5 (S.D.N.Y. Dec. 20, 2020) (same); Qing You Li v. City of New York, No. 16

  Civ. 174 (AMD) (RER), 2018 WL 6251339, at *6 (E.D.N.Y. Nov. 28, 2018) (“Because I dismiss

  all of the plaintiff’s federal claims, there remains no independent basis for federal jurisdiction

  over the remaining state law claims . . . . The pendent New York law claims against these

  defendants . . . are dismissed.”) (citations omitted).

     III. Conclusion

            In light of Plaintiff’s failure to complete service upon Individual Defendants, to comply

  with the Servicemembers Civil Relief Act, and to sufficiently plead liability under the FLSA, this

  Court respectfully recommends that Plaintiff’s motion for default judgment be denied without

  prejudice. This Court further respectfully recommends that Plaintiff be given 30 days from the

  order adopting this report and recommendation, if adopted, to file and serve an amended

  complaint if she can correct the pleading errors and properly serve Defendants. This Court

  recommends that if Plaintiff fails to refile and serve, the case be dismissed with prejudice as to

  the federal claims and without prejudice for lack of subject matter jurisdiction as to the state law

  claims.

     IV. Objections

            A copy of this report and recommendation is being provided to Plaintiff’s counsel via

  ECF. The Court will mail copies of this report and recommendations to Sabor Hispano Inc., 37-

  29 103rd Street, Corona, NY 11368; Patricio Flores Barrere, 37-29 103rd Street, Corona, NY

  11368; and Jose Luis Hernandez, 37-29 103rd Street, Corona, NY 11368.

            Any written objections to this report and recommendation must be filed with the Clerk of

  the Court within fourteen (14) days of service of this report. See 28 U.S.C. § 636(b)(1); Fed. R.



                                                    20
Case 1:20-cv-01104-RPK-VMS Document 25 Filed 08/05/21 Page 21 of 21 PageID #: 147




  Civ. P. 6(a), 72(b). Any requests for an extension of time for filing objections must be directed

  to the District Judge assigned to this action prior to the expiration of the fourteen (14) day period

  for filing objections. Failure to file objections within fourteen (14) days will preclude further

  review of this report and recommendation either by the District Court or the Court of Appeals.

  See Thomas v. Arn, 474 U.S. 140, 145 (1985) (“[A] party shall file objections with the district

  court or else waive right to appeal.”); Caidor v. Onondaga Cnty., 517 F.3d 601, 604 (2d Cir.

  2008) (“[F]ailure to object timely to a magistrate [judge]’s report operates as a waiver of any

  further judicial review of the magistrate [judge]’s decision.”).

  Dated: Brooklyn, New York
         August 5, 2021
                                                               Vera M. Scanlon                        .
                                                                   VERA M. SCANLON
                                                               United States Magistrate Judge




                                                   21
